DETAILED ACTION
	Claims 1-15 filed on August 4, 2018 are pending in this action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “142”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 10 is objected to because of the following informalities: 
In claim 1, line 14, the limitation “a lip” should read “the lip”. 
In claim 10, line 2, the limitation “a lip” should read “the lip”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the slotted portion" in claim 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends changing limitation to “a slotted portion”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN Publication No. 2870332) in view of Sugano (JP Publication No. 11313233).
Regarding claim 1, Huang discloses an electronic device (20) comprising: an outer housing (21) including a recess (216) to receive a peripheral module (24); and a mounting assembly (23) to move the peripheral module (24) into and out of the recess (216) of the outer housing (21) (Figure 6A showing 24 inside of 216; Figure 5A showing 24 outside of recess 216), wherein the mounting assembly (23) is moveably coupled to the outer housing (21) (23 coupled to 23 through control module 22). 
Huang does not disclose wherein the mounting assembly includes a latch mechanism to removably attach the mounting assembly to the peripheral module; wherein the mounting assembly includes a first electrical connector to removably connect to a second electrical connector of the peripheral module; wherein the latch mechanism includes an arm and a lip disposed along the arm; and wherein the arm and a lip are to move into and out of engagement with a shoulder of the peripheral module.
However, Sugano teaches wherein the mounting assembly (2) includes a latch mechanism (Figures 4 and 5, comprised of elements 20 and 22-28) to removably attach the mounting assembly (2) to the peripheral module (1); wherein the mounting assembly (2) includes a first electrical connector (16) to removably connect to a second electrical connector (15) of the peripheral module (1); wherein the latch mechanism (Figures 4 and 5) includes an arm (20) and a lip (20a) disposed along the arm (20) (Figures 4 and 5, 20a disposed along distal part of 20); and wherein the arm (20) and a lip (20a) are to move into and out of engagement with a shoulder (21) of the peripheral module (1) (Figures 4 and 5, 20a of 20 engaging and disengaging 21 of 1 in a hooking manner).

Regarding claim 2, Huang in view of Sugano teaches (in Huang) the electronic device (20) of claim 1 further comprising a display screen (10) supported by the outer housing (21).
Regarding claim 3, Huang in view of Sugano the electronic device of claim 1, and further teaches (in Huang) wherein the mounting assembly (23) includes a body (231) slidably coupled to the outer housing (21) (231 coupled to 21 through 22) to move along an axis (Figures 5A and 6A, the vertical axis corresponding to axis of insertion/removal) with the peripheral module (24) (Figures 5A and 6A, 23 and 24 moving along vertical axis). Huang in view of Sugano further teaches (in Sugano) wherein the arm (20) of the latch mechanism (Figures 4 and 5, comprised of elements 20 and 22-28) extends axially (20 extending in direction of insertion/removal) and the lip (20a) of the latch mechanism (Figures 4 and 5, comprised of elements 20 and 22-28) is disposed along the arm (20) distal the body;  WO 2019/009907PCT/US2017/04093816wherein the arm (20) has a first position with the lip (20a) positioned to engage the shoulder (21) of the peripheral module (1) to attach the mounting assembly (2) to the peripheral module (1), wherein the arm (20) has a second position with the lip (20a) disengaged from the shoulder (21) of the peripheral module (1) to 1) from the mounting assembly (2), wherein the arm (20) is biased to the first position (Figure 4 and Paragraphs [0016]-[0018], 20 urged counterclockwise through spring 23).
Regarding claim 6, Huang in view of Sugano the electronic device of claim 3, and further discloses wherein the body (231) of the mounting assembly (23) comprises an elongate slot (234), and wherein a pin (215) fixably coupled (Figure 3) to the outer housing (21) extends through the slot (234) (Figure 5A showing 215 extending through 234).
Regarding claim 7, Huang in view of Sugano teaches an electronic device (20) comprising: an outer housing (21) including a recess (216) to receive a peripheral module (24); and a mounting assembly (23) to move the peripheral module (24) into and out of the recess (216) of the outer housing (21), wherein the mounting assembly (23) includes a body (231) moveably coupled to the outer housing (21) (Figures 5A and 6A, 24 mounted to 23 and moving along vertical axis with respect to 21). 
Huang does not disclose where a latch mechanism moveably coupled to the body; 17wherein the mounting assembly includes a first electrical connector to connect to a second electrical connector of the peripheral module; wherein the latch mechanism includes an arm to engage and disengage the peripheral module.
However, Sugano teaches where a latch mechanism (Figures 4 and 5, comprised of elements 20 and 22-28) moveably coupled to the body (groove 18 of 20) of a mounting assembly (2); 17wherein the mounting assembly (2) includes a first electrical connector (16) to connect to a second electrical connector (15) of the peripheral module (1); wherein the latch mechanism (Figures 4 and 5, comprised of elements 20 and 22-28) includes an arm to engage Figures 4 and 5, 20a of 20 engaging and disengaging 21 of 1 in a hooking manner) the peripheral module (1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the latching mechanism and electrical connectors of Sugano with the mounting assembly  and peripheral module of Huang. Adding the latch mechanism and connectors would have helped secure the peripheral module within the mounting assembly, while also allowing the peripheral module to be easily detachable from the mounting assembly, permitting the user to replace the peripheral module if damaged/defective or exchange the peripheral module for an upgraded peripheral module in the future.
Regarding claim 10, Huang in view of Sugano teaches the electronic device of claim 7, and further discloses wherein a lip (20a) extends from the arm (20); and wherein the arm (20) has a first position (20a engaged with 21) with a lip (20a) engaging a shoulder (21) of the peripheral module (1) to attach the mounting assembly (2) to the peripheral module (1) and a second position (20a disengaged from 21) with the lip (20a) disengaged from the shoulder (21) of the peripheral module (1) to release the peripheral module (1) from the mounting assembly (2), wherein the arm (20) is biased to the first position (20a engaged with 21) (Figure 4 and Paragraphs [0016]-[0018], 20 and 20a biased counter-clockwise through 23).
Regarding claim 11, Huang discloses an electronic device (20) comprising: an outer housing (21) including a recess (216) extending through an outer surface (21); a mounting assembly (23) moveably coupled (Figures 5A and 6A, 24 mounted to 23 and moving along vertical axis with respect to 21) to the outer housing (21) within the recess (216);  a peripheral 24) coupled to the mounting assembly (23) to move with the mounting assembly (23) (Figures 5A and 6A, 24 mounted to 23 and moving along vertical axis). 
Huang does not disclose wherein the mounting assembly includes a latch mechanism having a first position coupling the peripheral module to the mounting assembly and a second position decoupling the peripheral module from the mounting assembly; a first electrical connector affixed to the mounting assembly; and a second electrical connector affixed on the peripheral module; wherein the first electrical connector removably engages the second electrical connector.
However, Sugano teaches wherein a mounting assembly (2) includes a latch mechanism (Figures 5A and 6A, the vertical axis) having a first position (20a engaged with 21) coupling the peripheral module (1) to the mounting assembly (2) and a second position (20a engaged with 21) decoupling the peripheral module (1) from the mounting assembly (2); a first electrical connector (16) affixed (Figure 3) to the mounting assembly (2); and a second electrical connector (17) affixed (Figure 3) on the peripheral module (1); wherein the first electrical connector (16) removably engages the second electrical connector (17) (16 being the male connector and 17 being the female connector).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the latching mechanism and electrical connectors of Sugano with the mounting assembly and peripheral module of Huang. Adding the latch mechanism and connectors would have helped secure the peripheral module within the mounting assembly, while also allowing the peripheral module to be easily detachable from the mounting assembly, permitting the user to replace the peripheral module 
Regarding claim 12, Huang in view of Sugano the electronic device of claim 11, and further discloses wherein the mounting assembly (23) includes a body (231) slidably coupled to the outer housing (21) to move along an axis (Figures 5A and 6A, the vertical axis) with the peripheral module (24); wherein the latch mechanism (Figures 4 and 5 in Sugano, comprised of elements 20 and 22-28) includes an arm (20 in Sugano) extending axially (in direction of insertion/removal) from the body (groove 18 of 20 in Sugano corresponding to 231 in Huang) and a lip (20a in Sugano) disposed along the arm (20 in Sugano) distal the body (groove 18 of 20 in Sugano corresponding to 231 in Huang); wherein the lip (20a in Sugano) engages a shoulder (21 in Sugano) of the peripheral module (1 in Sugano) with the latch mechanism (Figures 4 and 5 in Sugano, comprised of elements 20 and 22-28) in the first position (20a engaged with 21 in Sugano) to attach the peripheral module (1 in Sugano) to the latch mechanism (Figures 4 and 5 in Sugano, comprised of elements 20 and 22-28), and the lip (20a in Sugano) is disengaged from the shoulder (21 in Sugano) of the peripheral module (1 in Sugano) with the latch mechanism (Figures 4 and 5 in Sugano, comprised of elements 20 and 22-28) in the second position (20a disengaged from 21 in Sugano) to release the peripheral module (1 in Sugano) from the mounting assembly (2 in Sugano).
Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN Publication No. 2870332) in view of Sugano (JP Publication No. 11313233) and Kuo (US Publication No. 2008/0117581).
Regarding claim 8, Huang in view of Sugano teaches the electronic device of claim 7, and further discloses the electronic device (20 in Huang) comprising a display screen (10 in Huang) supported by the outer housing (21 in Huang) (see Figure 1)
Huang in view of Sugano does not teach wherein the first electrical connector is electrically coupled to an image processor disposed in the outer housing, wherein the display screen is electrically coupled to the image processor.
However, Kuo teaches a where a peripheral module (14) is electrically coupled (Figure 2 and Paragraphs [0021] and [0024]) to an image processor (17) disposed an outer housing (housing of 1), wherein the display screen (11) is electrically coupled to the image processor (17) (Figure 2 and Paragraphs [0021] and [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the image processor of Kuo to the first electrical connector and display screen of Huang as modified by Sugano. Doing so would have provided a connection between the peripheral module and image processor and connection between the image processor and display, so as to allow the peripheral module effectively communicate with the host device in producing an image.  
Regarding claim 9, Huang in view of Sugano and Kuo teaches the electronic device of claim 8, and further discloses (in Kuo) wherein the image processor (17) includes instructions (Paragraph [0021], graphics controller 17 capable of receiving pixel data 141 from camera module 14 and using said pixel data 141 to drive display 11) that, when executed, cause the image processor (17) to receive first data (pixel data 141) from the peripheral module (14); wherein the image processor (17) includes instructions (data processing instructions inherit in image processing) that, when executed, cause the image processor (17) to send second data (Paragraph [0021], processed data used to drive display) to the display screen (11), wherein the second data (processed data) is based on the first data (pixel data 141).
Regarding the functional limitations “includes instructions that, when executed, cause the image processor to receive first data from the peripheral module” and “includes instructions that, when executed, cause the image processor to send second data to the display screen, wherein the second data is based on the first data” since the structure of the device of Huang as modified by Sugano and Kuo is identical to the claimed structure, the device of Huang as modified by Sugano and Kuo is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. (See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function… A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”) In the instant case, paragraph [0021] in Kuo discloses that the graphics controller 17 capable of receiving pixel data 141 from camera module 14 and using said pixel data 141 to drive display 11. Therefore, Huang as modified by Sugano and Kuo is considered to be as capable of performing the claimed functions. 
Regarding claim 15, Huang in view of Sugano the electronic device of claim 11, but does not teach the electronic device comprising a cable coupled electrically between the first electrical connector and an image processor disposed within the outer housing. 
401) coupled electrically between the peripheral module (14) and an image processor (17) disposed within the outer housing (housing of 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the cable and image processor of Kuo to the first connector of Huang as modified by Sugano. Doing so would have provided a reliable, hard connection between the peripheral module and image processor, so as to allow the peripheral module effectively communicate with the host device in producing an image.
Allowable Subject Matter
Claims 4, 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 4 would be allowable for teaching wherein the latch mechanism of claim 3 further comprises: a slotted portion coupled to the arm distal the lip; and a leg extending axially from the slotted portion opposite the arm; wherein the slotted portion includes an elongate slot oriented parallel to the axis; wherein a pin extends from the body of the mounting assembly into the slot.
Huang as modified by Sugano teaches (in Sugano) a latch mechanism (Figures 4 and 5 in Sugano, comprised of elements 20 and 22-28) with an arm (20) and lip (20a). Sugano does not disclose where the latch mechanism comprises a slotted portion coupled to an end of the arm 
Claim 5 would be allowable for teaching that the mounting assembly of claim 3 further comprises a biasing member to axially bias the lip of the latch mechanism, wherein the biasing member is axially positioned between the lip and a slotted portion.
Huang teaches a biasing member (223 of controller 22) that axially biases (direction of insertion and removal) the mounting assembly (23) into the recess (216) into a recess (216), but not the lip of a latch mechanism into a recess. 
Jang et al. (US Publication No. 2014/0009628) teaches a biasing member (13a) to axially bias (in direction of insertion and removal) a lip (11a and 11b) of a latch mechanism (lower end of 140) into the recess (distal opening in 240), but does not teach a slotted portion wherein the biasing member (13) is axially positioned between the lip (11a and 11b) and the slotted portion. However, even if Jang taught a slotted portion, there would be no motivation to combine an axially biasing mechanism to the latch mechanism of Huang as modified by Sugano, because the latch is located proximate to the mating portion of the peripheral module and mounting assembly and is secured through the latch after manual insertion. Therefore, the claimed features are allowable. 
Claim 13 would be allowable for teaching that the latch mechanism of claim 12 further comprises: a slotted portion coupled to an end of the arm distal the lip; and a leg extending axially from the slotted portion opposite the arm; wherein the slotted portion includes an elongate slot oriented parallel to the axis; wherein a pin extends from the body of the mounting assembly into the slot of the slotted portion.
in Sugano) a latch mechanism (Figures 4 and 5 in Sugano, comprised of elements 20 and 22-28) with an arm (20) and lip (20a). Sugano does not disclose where the latch mechanism comprises a slotted portion coupled to an end of the arm distal the lip; and a leg extending axially from the slotted portion opposite the arm. Therefore, the claimed features are allowable. 
Claim 14 would be allowable for being dependent on claim 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Jang et al. (US Publication No. 2014/0009628), Silvester (US Patent No. 6,812,958) and Conley et al. (US Publication No. 2008/0166898) disclose a peripheral camera module having a latching mechanism with axially biasing elements. Chang et al. (US Patent No. 8,018,715) discloses a display with multiple peripheral devices stored within. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841